Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed April 7, 2021 in reply to the Non-final Office Action mailed December 7, 2020. Claim 1 has been amended; claims 5, 12, and 13 have been canceled; and no claims have been newly added. Claims 7-11 have been withdrawn. Claims 1-4 and 6 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Non-final Office Action mailed December 7, 2020 is hereby withdrawn. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,661,244. 
Applicant’s elected subject matter is directed to a delayed-release delivery system comprising a particle comprising a core microsphere about 100 nm to about 50 
Claims 1-6 of U.S. Patent No. 10,661,244 disclose a method of making a delayed-release delivery system comprising a particle comprising a core microsphere about 100 nm to about 50 µm in size having a porous surface, and an aqueous-based liquid absorbed therein which contains an active agent; wherein the liquid to core weight ratio is about 400:1 to about 800:1; the process comprising contacting the core particle with the liquid at a pressure greater than 100 psi to about 1000 psi for a time period of from about 30 minutes up to two hours.
Although the claims at issue are not identical, they are not patentably distinct from each other because both pertain to essentially the same delivery systems which are patentably indistinct from each other made by essentially the same methods which are patentably indistinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al. (European Patent Application Pub. No. 0 492 007), in view of Dalziel et al. (U.S. Patent Application Pub. No. 2005/0233074).
Applicant Claims
Applicant’s elected subject matter is directed to a delayed-release delivery system comprising a particle comprising a core microsphere about 100 nm to about 50 µm in size having a porous surface, and an aqueous-based liquid absorbed therein which contains a skin benefit active agent; wherein the liquid to core weight ratio is about 400:1 to about 800:1. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose highly-liquid-loaded powders capable of releasing their liquid load when subjected to shearing forces (i.e. a type of “delayed-release” property) comprising a core microsphere about 5-100 µm in size having a porous surface, and a liquid absorbed therein which contains a skin benefit active agent (e.g. sunscreen, moisturizer, etc); wherein the liquid is loaded to a level of 95% or perhaps even greater by weight of the total weight of the composition (abstract; Page 2, lines 1-4, 28-29; Page 3, lines 7, 12-16, 31-43; claims, 1, 10**, 13, 17).
**It is noted that Cline’s clam 10 is a dependent claim and thus further limits claim 1 by the liquid load comprising “up to 95% by weight”. Hence, since claim 1 should be broader in scope, claim 1 is thus being interpreted as encompassing liquid loads “greater than 95% by weight”.
Dalziel et al. disclose a highly-liquid-loaded particle comprising a carrier powder particle less than 100 nm in size (i.e. not patentably distinct from “about 100 nm” as claimed), and e.g. an aqueous-based liquid loaded thereon which can contain e.g. a humectant, an antimicrobial, or an antioxidant (i.e. a skin benefit active agent); wherein the liquid is loaded to a level of greater than 60% by weight of the total weight of the composition.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Cline et al. do not explicitly disclose that the liquid load is aqueous-based. This deficiency is cured by the teachings of Dalziel et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Cline et al. and Dalziel et al., outlined supra, to devise Applicant’s presently claimed system. 
Cline et al. disclose highly-liquid-loaded powders capable of releasing their liquid load when subjected to shearing forces (i.e. a type of “delayed-release” property) comprising a core microsphere about 5-100 µm in size having a porous surface, and a liquid absorbed therein which contains a skin benefit active agent (e.g. sunscreen, moisturizer, etc); wherein the liquid is loaded to a level of 95% or perhaps even greater by weight of the total weight of the composition. Since Cline et al. disclose that the liquid can contain a “high residual water content” (see example 9), and since Dalziel et al. disclose that highly-liquid loaded powders can contain an aqueous-based liquid and that such liquid can be loaded to a level of greater than 60% by weight of the total weight of the composition, and since it is generally known among anyone of ordinary skill in the art that some highly advantageous skin benefit actives are water-soluble; one of ordinary skill in the art would thus be motivated to employ an aqueous-based liquid in the Cline et al. composition, with the reasonable expectation that the resulting composition will successfully have a liquid load to a level of greater than 95% by weight of the total weight of the composition.
 Both Cline et al. and Dalziel et al. effectively provide for a liquid load greater than 95% by weight of the total weight of the composition, and a liquid to core particle weight ratio of 400:1 would correspond to a liquid load of about 99.7% (e.g. 400 µg liquid per 1 µg core, or e.g. 20 µg liquid per 0.05 µg core), which falls within the purview of the cited prior art. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that Cline and Dalziel fail to expressly disclose the steps of contacting the core particle with the liquid from about 30 minutes up to 2 hours at a pressure greater than 100 to about 1,000 psi. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a product. The cited prior art discloses the claimed product, and this is sufficient to preclude the patentability of the claimed product. The prior art need not disclose the particular active steps Applicant employs to arrive at the same product. 
2. Indeed, the determination of patentability is based on the product itself, and not on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product is made by a different process. 
.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617